EXHIBIT 10.1



SEPARATION AGREEMENT



THIS SEPARATION AGREEMENT (the “Agreement”) is made and entered into on May 19,
2008, to be effective as of June 30, 2008, by and between PREMIERE GLOBAL
SERVICES, INC., a Georgia corporation (the “Company”), and T. LEE PROVOW (the
“Employee”).

BACKGROUND

WHEREAS, the Employee has been employed by the Company as President, Global
Operations pursuant to that certain Amended and Restated Executive Employment
Agreement, effective as of July 20, 2006, as further amended on January 23,
2007, and on December 21, 2007 (the “Employment Agreement”); and

WHEREAS, the Employee has decided to resign on June 30, 2008 (the “Separation
Date”); and

WHEREAS, in exchange for the Employee’s general releases and covenants provided
in this Agreement, the Company has agreed to provide severance benefits to the
Employee, which are not required under the terms of the Employment Agreement and
are not normally provided to employees who resign, and the parties to this
Agreement desire to resolve all issues between them relating to the Employee’s
employment and the termination of that employment;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Employee agree as follows:

1.         Termination of Employment

The Employee’s employment with the Company will end on the Separation Date. The
Employee acknowledges and agrees that, other than as provided in Section 2 of
this Agreement, the Company has met all of its obligations under the Employment
Agreement and all agreements with the Employee governing his employment and/or
compensation or benefits through the date of execution of this Agreement. The
Employee acknowledges and admits that he has been paid all wages, bonuses,
accrued benefits and other amounts earned and due to him through the date of
execution of this Agreement, other than as provided in Section 2. Accordingly,
except as provided in Section 2 of this Agreement, the Company owes no
additional amounts to the Employee for wages, commissions, back pay, severance
pay, bonuses, accrued vacation, benefits, insurance, sick leave, other leave,
reimbursement of expenses, or any other reason.

The Employee acknowledges and agrees as follows: (i) effective as of the
Separation Date, he has resigned as an employee of the Company voluntarily; (ii)
effective as of the Separation Date, he has resigned as an officer of the
Company and as an officer and director of all of the Company’s affiliates of
which he is an officer and/or director, pursuant to a resignation document in
substantially the form of Exhibit A attached hereto; (iii) except as provided in
Section 2 of this Agreement, all payments of compensation by the Company to the
Employee under the Employment Agreement will terminate on the Separation Date;
and (iv) except as provided in Section 2 of this Agreement, he is not entitled
to any severance, compensation or other benefit contemplated or described in the
Employment Agreement, that certain Restricted Stock Agreement dated May 5, 2006
(the “RSA”) or the Company’s policies.

1

--------------------------------------------------------------------------------



2.          Separation Benefits

The Company will pay the Employee his Base Salary (as defined in Section 2.1 of
the Employment Agreement) through the Separation Date to the extent earned but
not theretofore paid, in accordance with the Company’s normal payroll practices.
The Company will also pay the Employee any annual and/or quarterly bonus
compensation for the second quarter ended June 30, 2008 to the extent earned
under Section 2.2 of the Employment Agreement and not theretofore paid, at the
same time that such bonuses are paid to executive officers of the Company. The
Employee shall be entitled to (i) continuation of all benefits described in
Section 2.3 of the Employment Agreement through the Separation Date; (ii)
reimbursement of all expenses that are otherwise reimbursable under Section 2.4
of the Employment Agreement, even if submitted after the Separation Date, in
accordance with the Company’s expense reimbursement policy; (iii) payment of the
Automobile Allowance as set forth in Section 2.6 of the Employment Agreement
through the Separation Date; and (iv) vesting of 11,250 shares of restricted
stock on June 30, 2008 pursuant to the RSA. In addition, in consideration of the
Employee’s promises, releases and covenants contained in this Agreement, the
Company agrees as follows:

(a) Cash Severance. The Company will pay the Employee, within seventy-five (75)
business days following the Separation Date (the actual date during such period
to be decided by the Company in its sole discretion), a lump sum payment in cash
of Four Hundred Fifty-Eight Thousand Dollars ($458,000), less withholdings for
taxes and other required items. The parties agree that such cash severance
amount includes any unused vacation time as of the Separation Date.

(b) Acceleration of Vesting on Previous Stock Award. The Company will accelerate
the vesting on 22,500 shares of restricted stock under the RSA as of the
Separation Date.

(c) Benefits Coverage. The parties agree that the Company will pay the Employee,
within seventy-five (75) business days following the Separation Date (the actual
date during such period to be decided by the Company in its sole discretion), a
lump sum payment in cash of an amount equal to the monthly rate for COBRA
coverage that is being paid by former active employees for the level of coverage
that applies to the Employee and his dependents, minus the amount active
employees are then paying for such coverage, multiplied by twenty-four (24)
(plus a tax gross-up on such lump sum amount) (which aggregate, grossed-up
amount the parties agree is Thirty-Eight Thousand, Three Hundred Eighty Dollars
($38,380). The Employee will be entitled to elect to continue participation in
the healthcare plan for him and his covered dependents for a period of eighteen
(18) months under COBRA, subject to his payment of the applicable rate for COBRA
coverage during such eighteen (18)-month period. With respect to continued
coverage under any such medical or health plan, if the Employee becomes eligible
for health benefits through any arrangement sponsored by or paid for by a
subsequent employer of the Employee, then continued coverage under any
arrangement provided by the Company will be made secondary to, and coordinated
with, such other coverage in which the Employee is eligible.

(d) Life and Supplemental Disability Insurance. Pursuant to the terms and
conditions thereof, the Employee shall have the option to assume, at his sole
expense: (i) the One Million Dollar ($1,000,000) term life insurance policy on
his life which the Company maintains with Prudential Insurance Company of
America; policy number L4 110 953; and (ii) the supplemental disability
insurance policy for his benefit which the Company maintains with Provident Life
and Accident Insurance Company (UNUM); policy number 5854901. The Company has
paid all premiums for coverage under these life and supplemental disability
policies through October 23, 2008 and October 31, 2008, respectively, and will
not seek reimbursement of such amounts from the Employee.

(e) Indemnification. The Company shall continue to satisfy in full any currently
existing or hereafter arising indemnification obligations by the Company to the
Employee (whether arising by law, the Company’s bylaws or pursuant to the
Employee’s Indemnification Agreement with the Company). The Company hereby
acknowledges its obligations under the Officer’s Indemnification Agreement dated
August 1, 2003 between the Company and the Employee (the “Indemnification
Agreement”) and further acknowledges that the Employee’s service as an officer,
director, or other fiduciary of the Company, any and all current or past
subsidiaries and affiliates of the Company were made at the request of the
Company and are covered by all the Company’s indemnification obligations. The
Employee is deemed to be an “insured person” under the Company’s existing
Directors and Officers liability insurance for his period of service to the
Company prior to the Separation Date.

2

--------------------------------------------------------------------------------



(f) Office. The Company shall provide the Employee with an office and parking at
its present offices in Alpharetta, Georgia through December 31, 2008; provided
that such obligation shall terminate prior to such date upon the earlier of: (i)
the Company’s relocation to a new office; or (ii) a Change in Control of the
Company (as defined in the Employment Agreement). (g) Section 409A. The Company
and the Employee intend for all payments under this Agreement to be either
outside the scope of Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and rulings thereunder, including any applicable
transition rules (the “Tax Code”) or to comply with its requirements as to
timing of payments. Accordingly, to the extent applicable, this Agreement shall
at all times be operated in accordance with the requirements of Section 409A of
the Tax Code. The Company and the Employee shall take action, or refrain from
taking any action, with respect to the payments and benefits under this
Agreement that is reasonably necessary to comply with Section 409A of the Tax
Code.

3.         Release of Claims

As a condition to the payment of the amounts set forth in Section 2 of this
Agreement, the Employee must sign and return this Agreement to the Company
within twenty-one (21) days of receipt, and any revocation period required by
law or applicable regulation with respect to the release and waiver of claims
contained in this Section 3 (the “Release”) must expire without the Employee’s
revoking or causing it to be revoked.

(a) Release of the Company. The Employee, for himself, his successors, assigns,
attorneys, and all those entitled to assert his rights, now and forever hereby
releases and discharges the Company and its respective officers, directors,
shareholders, trustees, employees, agents, parent corporations, subsidiaries,
affiliates, members, estates, successors, assigns and attorneys (the “Released
Parties”), from any and all claims, actions, causes of action, sums of money
due, suits, debts, liens, covenants, contracts, obligations, costs, expenses,
damages, judgments, agreements, promises, demands, claims for attorney’s fees
and costs, or liabilities whatsoever, in law or in equity, which the Employee
ever had or now has against the Released Parties, including any claims arising
by reason of or in any way connected with any employment relationship which
existed between the Company or any of its parents, subsidiaries, affiliates, or
predecessors, and the Employee. It is understood and agreed that this Release is
intended to cover all actions, causes of action, claims or demands for any
damage, loss or injury, which may be traced either directly or indirectly to the
aforesaid employment relationship, or the termination of that relationship, that
the Employee has, had or purports to have, from the beginning of time to the
date of this Release, whether known or unknown, that now exists, no matter how
remotely they may be related to the aforesaid employment relationship including
but not limited to claims for employment discrimination under federal or state
law, except as provided in Subsection (b) below; claims arising under Title VII
of the Civil Rights Act, 42 U.S.C. § 2000(e), et seq. or the Americans With
Disabilities Act, 42 U.S.C. § 12101 et seq.; claims for statutory or common law
wrongful discharge, including any claims arising under the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq.; claims for attorney’s fees, expenses and costs;
claims for defamation; claims for wages or vacation pay; claims for benefits,
including any claims arising under the Employee Retirement Income Security Act,
29 U.S.C. § 1001, et seq.; and provided, however, that nothing herein shall
release the Company of its obligations to the Employee under the this Agreement,
or any indemnification obligations to the Employee under the Company’s bylaws,
articles of incorporation, Georgia law or otherwise.

3

--------------------------------------------------------------------------------



(b) Release of Claims Under Age Discrimination in Employment Act. Without
limiting the generality of the foregoing, the Employee agrees that by executing
this Release, he has released and waived any and all claims he has or may have
as of the date of this Release for age discrimination under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. It is understood that
the Employee is advised to consult with an attorney prior to executing this
Release; that he in fact has consulted a knowledgeable, competent attorney
regarding this Release; that he may, before executing this Release, consider
this Release for a period of twenty-one (21) calendar days; and that the
consideration he receives for this Release is in addition to amounts to which he
was already entitled. It is further understood that this Release is not
effective until seven (7) calendar days after the execution of this Release and
that the Employee may revoke this Release within seven (7) calendar days from
the date of execution hereof. The Employee agrees that he has carefully read
this Release and is signing it voluntarily.

The Employee acknowledges that he has had twenty-one (21) days from receipt of
this Release to review it prior to signing or that, if the Employee is signing
this Release prior to the expiration of such twenty-one (21)-day period, the
Employee is waiving his right to review the Release for such full twenty-one
(21)-day period prior to signing it. The Employee has the right to revoke this
Release within seven (7) days following the date of its execution by him.

THE EMPLOYEE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT
CONSTITUTES A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE
COMPANY UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. THE EMPLOYEE
ACKNOWLEDGES THAT HE HAS HAD A FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR
OTHER ADVISOR OF HIS CHOOSING CONCERNING HIS EXECUTION OF THIS RELEASE AND THAT
HE IS SIGNING THIS RELEASE VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE
COMPANY FROM ALL SUCH CLAIMS.

(c) Right to Defend Actions. The parties hereto acknowledge and agree that no
waiver or release contained in this Agreement shall impair any party’s rights to
defend itself from any allegations or charges in the event that any claim or
action is initiated by the other party; provided that, a party’s right to assert
counterclaims and crossclaims relating to matters otherwise waived or released
pursuant to this Agreement shall be limited to the subject matter of such
allegation or charge brought by the other party.

4.         Covenants of the Employee

(a) Prohibited Activities. The Employee and the Company understand and agree
that the purpose of the provisions of this Section 4 is to protect the
legitimate business interests of the Company and its affiliates, as more fully
described below, and is not intended to eliminate the Employee’s post-employment
competition with the Company per se, nor is it intended to impair or infringe
upon the Employee’s right to work, earn a living, or acquire and possess
property from the fruits of his labor. The Employee hereby acknowledges that the
Employee has received good and valuable consideration for the Restrictive
Covenants in the form of the promises and payments made by the Company
hereunder. The Employee hereby further acknowledges that the post-employment
restrictions set forth in this Section 4 are reasonable and that they do not,
and will not, unduly impair his ability to earn a living after the Separation
Date.

4

--------------------------------------------------------------------------------



(i) Non-competition. For a period of one (1) year following the Separation Date,
the Employee will not, within the “Restricted Territory” (as defined below),
directly or indirectly, for the Employee’s own account or for or on behalf of
any other person or entity (whether as an owner, operator, officer, director,
employee, partner, principal, joint venturer, consultant, investor, shareholder
or independent contractor), participate in the ownership or management of, or
provide services of substantially the same nature or character as those provided
to the Company by the Employee as described in Section 1 of the Employment
Agreement to, any business that directly or indirectly competes with the Company
in the Restricted Territory with respect to multimedia messaging (high-volume
actionable communications, including e-mail, wireless messaging, voice message
delivery, SMS messaging and fax) and audio and data conferencing and Web-based
collaboration services (collectively, the “Business”).

For purposes of this Agreement, “Restricted Territory” means that territory
within a seventy-five (75) mile radius of each location in which the Company
conducted Business within the United States on the Effective Date of the
Employment Agreement. The Employee acknowledged and agreed that in connection
with his performance of the duties set forth in Section 1 of the Employment
Agreement, the Employee would be performing services in and have overall
responsibility, including without limitation management and operational
responsibility, for each of these office locations.

The foregoing notwithstanding, the Employee may own as a passive investment less
than three percent (3%) of any class of securities registered pursuant to the
Securities Exchange Act of 1934, as amended, of any corporation engaged in
competition with the Company pursuant to Subsection (i) hereof so long as the
Employee does not otherwise (1) participate in the management or operation of
any such business; or (2) violate any other provision of this Agreement.

(ii) Non-solicitation. For a period of one (1) year following the Separation
Date, the Employee will not, directly or indirectly, for the Employee’s own
account or for or on behalf of any other person or entity (whether as an owner,
operator, officer, director, employee, partner, principal, joint venturer,
consultant, investor, shareholder or independent contractor), solicit, divert,
or take away, or attempt to solicit, divert, or take away, a “Protected
Customer” (as defined below) for the purpose of engaging in the Business or
competing with the Company. For purposes of this Agreement, “Protected Customer”
means any customer to whom the Company or its affiliates sold its products or
services at any time during the period of the Employee’s employment with the
Company and with whom the Employee had business dealings on behalf of the
Company or its affiliates.

(iii) Non-recruitment. For a period of one (1) year following the Separation
Date, the Employee will not, directly or indirectly, for the Employee’s own
account or for or on behalf of any other person or entity (whether as an owner,
operator, officer, director, employee, partner, principal, joint venturer,
consultant, investor, shareholder or independent contractor), solicit or induce,
or attempt to solicit or induce, any of the Company’s employees, agents,
consultants, or independent contractors to terminate their relationship with the
Company or to establish a relationship with a competitor of the Company of
substantially the same nature or character theretofore existing with respect to
the Company.

(iv) Non-disparagement. The Employee shall not speak or act in any manner that
is intended to, or does in fact, damage the goodwill or the business or
reputation of the Company.

5

--------------------------------------------------------------------------------



(v) No Interference With Contracts. The Employee acknowledges his obligation to
abide by applicable state laws prohibiting interference with the Company’s
contracts with third parties, such as improperly seeking to have a third party
terminate or not renew any contractual relationship with the Company.

(vi) Confidentiality and Trade Secrets.

(1) The Employee agrees to maintain in strict confidence, and not use or
disclose to anyone except pursuant to written instructions from the Company, any
“Trade Secret” (as defined below) of the Company, for so long as the pertinent
data or information remains a Trade Secret, provided that the obligation to
protect the confidentiality of any such information or data shall not be excused
if such information or data ceases to qualify as a Trade Secret as a result of
the unauthorized acts or omissions of the Employee.

(2) The Employee agrees to maintain in strict confidence and, except as
necessary to perform his duties hereunder, not to use or disclose any
“Confidential Information” (as defined below) for a period of two (2) years
following the Separation Date.

(3) Upon the Separation Date, the Employee shall not retain or destroy and shall
return to the Company any and all property and all business records of the
Company and its customers, including, but not limited to, cell phones, keys,
credit and identification cards, computers, files, personal items or equipment
provided to the Employee for his use, together with all written or recorded
materials, contracts, calendars, telephone lists, electronically stored
information, documents, computer disks, plans, records (including, without
limitation, customer records on computer drives, computer disks or paper), notes
or other materials relating to the Company, its business or its customers,
including all copies thereof, regardless of whether the Employee prepared them
himself or they were provided to the Employee by the Company or any customer. At
all times, the items listed above shall remain the property of the Company or
its customers. Notwithstanding the foregoing, as of the Separation Date the
Company shall transfer to the Employee all right, title and interest in and to
the items listed on Exhibit B attached hereto.

(4) The Employee may disclose Trade Secrets or Confidential Information pursuant
to any order or legal process requiring him (in his legal counsel’s reasonable
opinion) to do so, provided that the Employee shall first have notified the
Company in writing of the request or order to so disclose the Trade Secrets or
Confidential Information in sufficient time to allow the Company to seek an
appropriate protective order.

(5) “Trade Secret” shall mean information that is a trade secret as defined
under applicable law. In the absence of a definition under applicable law, a
“Trade Secret” shall mean any information, without regard to form, including,
but not limited to, technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans or a list of actual or potential
customers or suppliers which is not commonly known by, or available to, the
public and which information (a) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (b) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.

6

--------------------------------------------------------------------------------



(6) “Confidential Information” shall mean any nonpublic information of a
competitively sensitive nature, other than Trade Secrets, acquired by the
Employee, directly or indirectly, in connection with the Employee’s employment,
including (without limitation) oral, written or electronic information
concerning the Company, its businesses, or its customers, suppliers or partners
that is not generally known to the public or the Company’s competitors and which
has value to the Company or its customers, including, but not limited to the
following: information concerning the Company’s financial position and results
of operations (including, but not limited to, revenues, margins, EBITDA, net
income, assets and liabilities); annual and long-range business plans and
methods; product or service plans; technical information; inventions; marketing
plans and methods, account invoices; training, educational and administrative
manuals; customer information, including names, addresses, telephone numbers,
customer requirements, and purchase histories; “Customer Content” (as defined
below); and associate lists. Confidential Information shall not include any data
or information that has been voluntarily disclosed to the public by the Company
(except where such public disclosure has been made by or at the direction of the
Employee without authorization), that has been independently developed and
disclosed by others, or that otherwise enters the public domain through lawful
means. “Customer Content” shall mean any nonpublic information or content owned
by the Company’s customers and disclosed to the Company and/or the Employee,
either directly or through the Company’s services, including technical data,
financial information, proprietary information, business information or
information protected by a confidentiality agreement between the Company and its
customers.

(b) Remedies. In the event the Employee violates or threatens to violate the
provisions of this Section 4, the parties acknowledge and agree that damages at
law will be an insufficient remedy and that the Company will be entitled to
equitable relief in addition to any other remedies or rights available to the
Company, and no bond or security will be required in connection with such
equitable relief.

(c) Counterclaims. The existence of any claim or cause of action the Employee
may have against the Company will not at any time constitute a defense to the
enforcement by the Company of the restrictions or rights provided by this
Section 4, but the failure to assert such claim or cause of action shall not be
deemed to be a waiver of such claim or cause of action.

(d) Company. For purposes of this Section 4, “Company” shall include the Company
and all of its direct and indirect subsidiaries, parents, and affiliates and any
predecessors and successors of the Company.

5.        Employee Cooperation

The Employee agrees, in further consideration of the above-described payments,
that, after the Separation Date, he will cooperate with and assist the Company
(i) by meeting with the Company’s attorneys and other representatives upon
reasonable notice from the Company, as may reasonably be requested by the
Company in the event any legal issues should arise involving matters as to which
the Employee gained knowledge or with which the Employee was involved while
employed by Company; and (ii) by appearing voluntarily at hearings, depositions,
trials and other proceedings relating to such matters, upon reasonable notice
from the Company. The Company shall reimburse the Employee for reasonable and
necessary out-of-pocket expenses necessitated by this cooperation hereunder and
shall pay a $1,500 per diem fee for any such meetings or appearances occurring
more than six (6) months after the Separation Date.

7

--------------------------------------------------------------------------------



6.        Confidentiality of this Agreement

Each party agrees to keep the material terms and conditions of this Agreement
confidential and not disclose it to any third parties, except to the Employee’s
immediate family, to their respective legal, tax, financial and other
professional advisors (who shall each agree to the provisions of this Section 6,
without the prior written consent of the other party or pursuant to requirements
of judicial process of law, although the existence of this Agreement may be
disclosed. Nothing in this Agreement shall prevent the Company or the Employee
from disclosing the terms of this Agreement if required to do so by law or from
testifying truthfully under oath in any legal proceeding.

7.        Successors and Assigns

This Agreement shall inure to the benefit of and be enforceable by the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. This Agreement shall
also be binding upon and inure to the benefit of any successor to the Company by
reason of any merger, consolidation, sale of assets or stock, dissolution, debt
foreclosure or other reorganization of the Company.

8.        Arbitration

Any dispute between the parties shall be resolved through binding arbitration
conducted by the American Arbitration Association under the rules then in
effect. The parties agree that any arbitration proceeding shall be conducted in
Atlanta, Georgia and hereby consent to jurisdiction and venue there. The
predominately nonprevailing party, as determined by the arbitrator(s), shall pay
the reasonable attorneys’ fees and other expenses of the predominately
prevailing party in any such arbitration or resulting litigation.

9.        Governing Law

This Agreement will be governed by and interpreted in accordance with the
substantive laws of the State of Georgia without reference to conflicts of law.

10.      Severability

With the exception of the releases contained in Section 3 of this Agreement, if
any provision of this Agreement is unenforceable or is held to be unenforceable,
such provision shall be fully severable, and this Agreement and its terms shall
be construed and enforced as if such unenforceable provision had never comprised
a part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable in lieu of the unenforceable provision. In the event that the
releases contained in Section 3 of this Agreement are unenforceable or are held
to be unenforceable, the parties understand and agree that the remaining
provisions of the Agreement shall be rendered null and void and that neither
party shall have any further obligation under any provision of this Agreement;
in that event, the Employee shall repay to the Company any and all consideration
he received pursuant to this Agreement.

8

--------------------------------------------------------------------------------



11.       Notices

Any notices or other communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been duly given and delivered
when delivered in person, two (2) days after being mailed postage prepaid by
certified or registered mail with return receipt requested, or when delivered by
overnight delivery service or by facsimile to the recipient at the following
address or facsimile number, or to such other address or facsimile number as to
which the other party subsequently shall have been notified in writing under
this Section 11 by such recipient:

If to the Company:

  Premiere Global Services, Inc. 3280 Peachtree Road NW Suite 1000 Atlanta, GA
30305 Attn: General Counsel Facsimile: (866) 296-6245

If to the Employee:

  T. Lee Provow    

12.       Captions and Section Headings

Captions and section headings used herein are for convenience only and are not a
part of this Agreement and shall not be used in construing it.

13.       Counterparts

The parties agree that this Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

14.       Entire Agreement

This Agreement contains the entire agreement between the Company and the
Employee regarding the subject matter hereof, and supersedes and invalidates any
previous agreements or contracts, including the Employment Agreement and the
RSA, except as otherwise provided herein. No representations, inducements,
promises or agreements, oral or otherwise, with respect to the subject matter
hereof, which are not embodied herein, shall be of any force or effect.

9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Separation Agreement to
be duly executed.

 

PREMIERE GLOBAL SERVICES, INC.

   

By:

/s/ Boland T. Jones

Boland T. Jones

Chief Executive Officer        

EMPLOYEE

   

/s/ T. Lee Provow

T. Lee Provow





10



